DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2021 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,666,064 B2 in view of YASUTAKE et al. (US 2017/0310131 A1, hereinafter YASUTAKE). Claim 1 of the patented application discloses all the physical features of the battery locking mechanism of claims 9-11, however patented claim 1 does not show the set of indicators in the pending application comprising a first section which provides 2 indications comprising detection of charging and detection of accumulation of a preset incremental state of charge and wherein the dimension of the first section is greater than a dimension of the second section , However YASUTAKE discloses a charge indicator comprising .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1, 3, 5-6 and 20-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YASUTAKE et al. (US 2017/0310131 A1, hereinafter YASUTAKE).

    PNG
    media_image1.png
    510
    406
    media_image1.png
    Greyscale
         
As per claim 1, YASUTAKE discloses a battery charger system, comprising: 
a housing (See Fig.2, Item#100, discloses a charger comprising a housing); 
a plurality of electronic components received in the housing (See Fig.6, Item#100, discloses a charger comprising a plurality of components in the housing); 
at least one charging port arranged on an external portion of the housing (See Fig.2, Items#101-1 to 101-5 and 106-1 to 106-5) ;and 
at least one state of charge indicator arranged on the external portion of the housing (See Fig.4, Items#103-1 to 103-5), at a position corresponding to each of the at least one charging port (See Fig.4, Item#103-1 to 103-5, disclose 5 indicators each associated with one of the 5 charging ports),
wherein he at least one state of charge indicator is configured to output an indication of a state of charge of a battery pack received the at least one state of charge indicator including at least 
a first indicator configured to output a first indication corresponding to a first state of charge detection of charging of the battery pack received in the at least one charging port associated with the at least one state of charge indicator (See Fig.5a, discloses indicators 103a-103c considered by the examiner to be a first section, also see Fig.5b, discloses that when there is no charging , all indicators of the first section are turned off, and when charging is detected, indicator 103a is turned on in red color) and a second indication corresponding to a second detection of accumulation of a preset incremental state of charge of the battery pack received in the at least one charging port corresponding to the at least one state of charge indicator (also see Fig.5b, discloses that when the battery reaches 30%-60% a progress indicator 103b is turned on, and when the battery status is 60%-90% another indicator 103c is turned on, these are preset incremental states of charges which activate the corresponding indicator when reached); and
a second indicator configured to output a third indication corresponding to a third-detection of accumulation of a substantially full state of charge of the battery pack received in the at least one charging port corresponding to the at least one sate of charge indicator (See Figs.5a and 5b, disclose an indicator 103d which only lights up when the corresponding battery is fully charged),
wherein a dimension of the first indicator is greater than a dimension of the second indicator so as to correspond to a relative amount of charge accumulated at the preset incremental state of charge (See Fig.5a, Items#103a-103c, disclose a first section comprising 3 indicators, and a second section 103d comprising one indicator which is activated when the battery is fully charged).

As per claim 3, YASUTAKE discloses the system of claim 1, wherein 
the first indication includes a first illumination of the first indicator indicating the detection of the charging of a the battery pack received in the at least one charging port corresponding to the at least one sate of charge indicator (See Fig.5a, discloses indicators 103a-103c considered by the examiner to be a first section, also see Fig.5b, discloses that when there is no charging, all indicators of the first section are turned off, and when charging is detected, indicator 103a is turned on in red color);
the second indication includes a second illumination of the first indicator indicating the battery pack received in the at least one charging port corresponding to the at least one state of charge indicator has accumulated the preset incremental level state of charge (see Fig.5b, discloses that when the battery reaches 30%-60% a progress indicator 103b is turned on, and when the battery status is 60%-90% another indicator 103c is turned on, these are preset incremental states of charges which activate the corresponding indicator when reached); and
indicator indicating a the battery pack received in the at least one charging port corresponding to the at least one state of charge indicator has accumulated the substantially full level state of charge (See Figs.5a and 5b, disclose an indicator 103d which only lights up when the corresponding battery is fully charged).

As per claim 5, YASUTAKE discloses the system of claim 3 as discussed above, wherein the first illumination is an illumination of the first indicator in a first color (See Fig.5b, discloses when detection of charging and state of charge is below a preset value of 30%, the first indicator is lit in red color), and the second illumination is an illumination of the first indicator in a second color (See Fig.5b, discloses when the state of charge is between 60% and 90%, the indicators are lit in a yellow color).

As per claim 6, YASUTAKE discloses the system of claim 3 as discussed above, wherein the preset incremental level state of charge corresponds to approximately 80% of a full charge capacity of the battery pack received in the at least one charging port corresponding to the at least one sate of charge indicator (See Fig.5b, discloses when battery is charging and state is between 60% and 80%, all indicators of the first section are lit in a yellow light).

As per claim 20, YASUTAKE discloses the system of claim 1 as discussed above, wherein

the at least one state of charge indicator comprises a plurality of state of charge indicators respectively corresponding to the plurality of charging ports, such that each of the plurality of state of charge indicators is configured to output an indication of a state of charge of a corresponding charging port of the plurality of charging ports (See Fig.2, Items#103-1 to 103-5 disclose a plurality of state of charge indicators each corresponding to one charging port).

As per claim 21, YASUTAKE discloses the system of claim 1 as discussed above, wherein the dimension of the first indicator that is greater than the dimension of the second indicator  (See Fig.5 above, discloses a first indicator comprising LEDs 103a-103c and a second section 103d) is taken in a direction of the first indicator and the second indicator that is substantially perpendicular to a direction in which the battery pack is received in the at least one charging port (See Fig.4, discloses the rechargeable items are placed vertically and the state of charge indicators are displayed horizontally).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over YASUTAKE.
As per claims 7-8, YASUTAKE discloses the system of claim 6 as discussed above, however YASUTAKE does not explicitly disclose wherein a first charging period, from a substantially fully discharged level of charge to the preset incremental level of charge, is approximately half of a full charge cycle, from a substantially fully discharged level of charge to the substantially full level of charge, of the battery pack received in the at least one charging port corresponding to the at least one state of charge indicator. However constant current (bulk charging)-constant voltage charging strategies in which the battery is charged to a certain level (approximately 80%) are well known in the art and it would have been obvious to .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over YASUTAKE in view of HASEGAWA (US 5,545,969, hereinafter HASEGAWA).
As per claim 4, YASUTAKE discloses the system of claim 3 as discussed above, however YASUTAKE does not disclose wherein the first illumination is a blinking illumination of the first indicator, and the second illumination is a continuous illumination of the first indicator.
HASEGAWA discloses a battery residual capacity indicator comprising a first illumination of the first section indicating the detection of the charging of the battery pack received in the associated charging port wherein the first illumination is a blinking illumination of the first section (See Fig.3A, display level (1) discloses a first section comprising a plurality of indicators (4), also see Col.2, lines 48-50, disclose a single flickering light when the battery is charging and the battery capacity is between 0% and 10%), and the second illumination is a continuous illumination of the first section (See Fig.3A, Display level (2) and Col.2, lines 51-52, disclose continuously illuminating the first indicator when the residual capacity is between 10% and 20%).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by YASUTAKE with that of HASEGAWA by blinking the first indicator when the battery is charging and state of charge is less than a certain value for the benefit of alerting the user that the battery is almost empty and should be left until at least a certain minimum level is reached.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-19 are allowed over the prior art. 
The examiner explains that the applicant needs to remedy the double patenting rejections of the above claims before they advance towards allowance.
Conclusion
Response to Amendment
Applicant's arguments filed 07/21/2021 with respect to independent claim 1 have been fully considered but they are not persuasive. The examiner explains that SOC LEDs 103a-103c disclosed by YASUTAKE are considered to be the first indicator and LED 103d is considered to be the second indicator, the first indicator has a larger dimension that the second indicator.
Applicant’s arguments, see remarks, filed 07/21/2021, with respect to claims 9-19 have been fully considered and are persuasive.  The previous 103 rejection of the claims has been 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/EDWARD TSO/Primary Examiner, Art Unit 2859